Citation Nr: 0938196	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-12 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating higher than 50 percent 
rating for the service-connected posttraumatic stressor 
disorder.  

2.  Entitlement to a total disability evaluation due to 
individual unemployability by reason of service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1956 to 
October 1960 and December 1960 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 RO rating decision.  

In an October 2008 decision, the Board assigned an initial 
rating of 50 percent, effective on November 13, 2002 for his 
service-connected posttraumatic stress disorder (PTSD).  
 
In October 2008, the Board also remanded the issue of an 
initial rating in excess of 50 percent for the service-
connected PTSD, to include entitlement to a TDIU rating for 
additional development of the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment 
manifested by deficiencies in most areas and an inability to 
establish and maintain effective relationships beginning in 
May 2005.  

3.  The service-connected disabilities, including the PTSD 
and the postoperative residuals of a subarachnoid hemorrhage 
of the right carotid artery, are shown to preclude the 
Veteran from performing substantially gainful employment 
consistent with his educational and occupational background 
beginning in May 2005.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating, 
but not higher for the service-connected PTSD are met 
beginning in May 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9411 (2009).  

2.  The criteria for the assignment of a total rating based 
on individual unemployability by reason of service-connected 
disabilities are met beginning in May 2005.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2006, prior to the rating decision on appeal, the RO 
sent the Veteran a letter advising him of the elements needed 
for entitlement to a TDIU; the Veteran had an opportunity to 
respond prior to the issuance of the July 2006 rating 
decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2006 letter and a December 
2008 letter together satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2006 and December 2008 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letter also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  


Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in the May 2006 letter.  Therefore, 
there is accordingly no possibility of prejudice under the 
notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded a VA examination in May 2009.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increase.  


II.  Analysis

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Veteran has service-connected disabilities as follows: 
PTSD (rated as 50 percent since November 13, 2003), residuals 
of post sub-arachnoid hemorrhage of the right carotid artery, 
clamped (rated as 10 percent since March 22, 1976), 
tonsillectomy (rated as noncompensable since March 22, 1976), 
and history of duodenal ulcer (rated as noncompensable since 
March 22, 1976).  Therefore, the Veteran has a 60 percent 
combined evaluation for his service-connected disabilities, 
effective November 13, 2003.  

In the present case, the Veteran does not meet the threshold 
requirement for a total disability rating under 38 C.F.R. § 
4.16(a) since his service-connected PTSD is rated as 50 
percent and his additional service-connected disabilities 
only bring the combined rating to 60 percent.  However, the 
Veteran  has asserted that he should be granted a higher 
disability rating for his service-connected PTSD since he can 
not work as a result of his PTSD. 

In October 2008 the Board granted the Veteran a higher 
initial rating of 50 percent, effective November 13, 2002.  
The Board also remanded the claim for increase, including 
that of entitlement to a TDIU rating for a VA psychiatric 
examination.  

The Veteran asserts that the May 2009 VA examination warrants 
an increased rating of 70 percent for his service-connected 
PTSD and shows cannot work as a result of his service-
connected PTSD.  

At the May 2009 VA examination, the Veteran was noted to be 
on anti-psychotics, anti-depressants, and anti-anxiety 
medication; however, he had no hospitalizations.  He was 
fairly close to his in-laws but had limited contact and 
compared to 10 years prior spent more time alone and had less 
social contact.  His PTSD symptoms primarily affected him 
through impaired sleep, and he had 6 hours of broken sleep, 
napped 2 to 3 times a week, and experienced nightmares 3 to 4 
times a week.  

On examination, the Veteran was clean, neatly groomed and 
appropriately dressed.  His thought process and content was 
unremarkable.  He had no hallucinations or inappropriate 
behavior.  He had panic attacks when in public or driving and 
when he left the house.  

The Veteran had slight problems with the activities of daily 
living.  His memory was mildly impaired and that was revealed 
by temporarily forgetting names when people entered the room.  
This had been a problem for about ten years.  He experienced 
recurrent and intrusive distressing recollections of events.  
He had recurrent distressing dreams of traumatic events and 
acted and felt as the event was recurring.  

The Veteran also had intense psychological distress and 
physiological reactivity on exposure to internal or external 
cues that symbolized or resembled an aspect of the traumatic 
event.  He made efforts to avoid thoughts, feelings or 
conversations associated with his in-service trauma, as well 
as, avoiding activities, places, or people that aroused 
recollection of the trauma.  He felt detached and estranged 
from others and had a restricted range of effect.  

The severity of the PTSD symptoms noted on psychometric data 
was noted to be severe.  Significant features of anxiety were 
noted.  His profile also suggested impairment in attention 
and concentration as well as discomfort in social settings.  

The VA examiner stated that the Veteran did not have total 
occupational and social impairment due to his PTSD or 
deficiencies in the areas of judgment, thinking, family 
relations, work, mood, or school.  However, he did have 
reduced reliability and productivity due to PTSD symptoms.  

It was noted that, while the Veteran was working in 1999, he 
fell asleep on the job due to insomnia at night and service 
related nightmares and used excessive sick leave to try to 
catch up on sleep.  He worked on electronics on helicopters 
and felt that he did not have the mental focus to safely 
complete his job requirements.  

The VA examiner stated that the symptoms impaired the Veteran 
to a moderate level.  His symptoms would be expected to 
impair his work ability in a moderate level; however, it was 
in the examiner's clinical judgment that the above symptoms 
taken in isolation from other non-PTSD factors would not 
prohibit all forms of gainful employment given his education 
and work background.  

In addition, there was evidence in support of this, which 
included the Veteran's report that his current psychiatric 
care reduced the frequency of his nightmares and lessened the 
intensity level of his insomnia.  

The VA examiner diagnosed the Veteran with PTSD and assigned 
him a Global Assessment of Functioning (GAF) score of 55.  

The Board notes that the Veteran's service-connected PTSD is 
rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, the Veteran is entitled to a 70 
percent disability rating when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

After a full review of the record, including the Veteran's 
statements, VA examinations, and private examination and 
treatment reports, the Board concludes that the service-
connected PTSD is productive of an overall level of social 
and industrial impairment that more nearly resemble that of 
deficiencies in most areas and inability to establish and 
maintain social relationships.  

Comparing the Veteran's PTSD symptoms reported in his VA 
examinations to the criteria of the General Rating Formula, 
the Board finds that a rating higher of 70 percent for the 
service-connected mental disability is for application in 
this case.  .  

The criteria for the 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships, i.e.  difficulty 
with working relationships and disturbances of motivation and 
mood.  

However, his most recent VA examination described current 
symptoms that the Board finds are approaching those of 
deficiencies in the areas of work, family relations, thinking 
and mood.  

Psychiatric examinations frequently include the assignment of 
a GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

Without addressing the actual symptoms demonstrated, the 
assigned GAF score does not provide a basis, alone, for 
assignment of a rating higher for the service-connected PTSD.  
While the VA examiner assigned a GAF score of 55, a close 
examination of the record shows that lower scores had been 
assigned for the service-connected PTSD.  

The recent examination identified a moderate level of social 
and industrial impairment, but an earlier VA examination 
described the PTSD as being severe and assigned a GAF score 
of 45.  Significantly, the psychometric data noted during the 
most recent examination in May 2009 identified symptoms of a 
severe degree.  

A GAF score of 40 was reported by a private examiner on 
examination in May 2005.  Significantly, as with the recent 
VA examination, this private examiner found moderate social 
impairment, but indicated further that the Veteran was unable 
to sustain work relationships.  Thus, the overall record, in 
the Board's opinion, shows a level of industrial incapacity 
that more closely resembles one manifested by an inability to 
establish and maintain effective relationships.  

Accordingly, on this record, the Board finds that an 
increased rating of 70 percent for the service-connected PTSD 
is for application beginning in May 2005.  

Morevover, given the clear private medical opinion that the 
Veteran was unemployable due to the service-connected PTSD in 
2005, and considering the more recent VA examination in 
December 20005 showing severe disablement due to the service-
connected PTSD in light of the actual finding recorded in 
connection with the VA examination in May 2009, the Board 
finds that a total compensation rating based on individual 
unemployability is also warranted in this case.  

Therefore, the Board finds that, as the Veteran does now meet 
the threshold requirement for a total disability rating and 
that under 38 C.F.R. §§ 3.340, 3.341, 4.16, the service-
connected disabilities are shown to be so disabling as to 
preclude the Veteran from working at substantially gainful 
employment without regard to advancing age or identified 
nonservice-connected disability.  

Accordingly, in this case, a total disability rating based on 
individual unemployability by reason of service-connected 
disability is assignable beginning in May 2005.  


ORDER

An increased rating of 70 percent, but not higher for the 
service-connected PTSD beginning in May 2005 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

A total disability rating based on individual unemployability 
due to service-connected disabilities beginning in May 2005 
is granted, subject to the regulations controlling 
disbursement of VA moneary benefits.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


